Title: To George Washington from Major General Philip Schuyler, 4 February 1779
From: Schuyler, Philip
To: Washington, George


[Saratoga, N.Y., 4 Feb. 1779]
Extract of a letter from Genl Schuyler dated Saratoga Feby 4th 1779.
“I propose that three thousand men should be employed on this service to act in two bodies—That the whole rendezvous at Albany—That eighteen hundred should move from thence by Fort Schuyler and take post at Oswego and either erect a strong picket or repair the old Fort to cover two hundred men and the stores—That the remaining twelve hundred should move from Albany, so as to reach Fort Schuyler about the time the others reach Oswego—That those on their arrival at Fort Schuyler should cause the Batteaux’s to be carried into Wood Creek, as if to follow the others—That on a day fixed both parties should move, those from Oswego in boats to a place, I think called Iorondequat, which is on the South bank of Ontario, about thirty six miles from one of the capital Seneca Villages—At this place a picket should be erected to cover the boats and provisions, and two hundred men left to defend it, the remainder to march against the Senecas. As soon as this body lands at Iorondequat the Indians will probably collect their whole strength to attack it on the March, & their Villages be left with only their old men, Women and children—The party from Fort Schuyler should move with ten days provision and march with all the celerity possible to surprise the Onondaga and Cayuga Villages, and then proceed to meet the party from Oswego in the Seneca Country & the more effectually to enable them to do this provisions should go in batteaux’s to Cayuga as soon as the party is moved from Fort Schuyler, and still more to distract the enemy & compleat the main object, I could wish that five hundred men should penetrate from Wyoming to cut off chemung, and to keep the Delawares & Mingoes in that quarter in alarm. Should we be so fortunate as to take a considerable number of the women and children of the Indians I conceive that we should then have the means of preventing them hereafter from acting hostily against us.”
